Russell, C. J.
1. To warrant a conviction on circumstantial evidence, the proved facts must not only be consistent with the hypothesis of guilt, but must exclude every other reasonable hypothesis than that of the guilt of the accused. Penal Code, § 1010. The evidence against the accused was entirely circumstantial, and, while it may raise a suspicion of . his guilt, was wholly insufficient (even though viewed in the light most adverse to him) to exclude every other reasonable hypothesis than that of his guilt. It was therefore error to refuse a new trial.
2. The decision of this court being controlled. by the conclusion that the evidence was wholly insufficient to authorize a conviction, it would be profitless to consider assignments of error as to the charge of the court and rulings at the trial. Judgment reversed.

Roan, J.,- absent.